United States Court of Appeals
                       For the First Circuit

No. 13-1993

                           DEREK CAPOZZI,

                       Petitioner, Appellant,

                                    v.

                           UNITED STATES,

                        Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel,    U.S. District Judge]



                               Before

                   Torruella, Howard and Thompson,
                           Circuit Judges.



     Derek Capozzi pro se.
     Christopher F. Bator, Assistant U.S. Attorney, Dina Michael
Chaitowitz, Assistant U.S. Attorney, Cynthia A. Young, Assistant
U.S. Attorney, Jennifer H. Zacks, Assistant U.S. Attorney, and
Carmen Ortiz, United States Attorney on application for an expanded
certificate of appealability.



                         September 30, 2014
            Per Curiam.       This is an appeal from the denial of the

petitioner's motion for relief pursuant to 28 U.S.C. § 2255.              The

petitioner,       Derek      Capozzi     ("Capozzi"),       has   moved    for

reconsideration of our Order denying his request for an expanded

certificate of appealability ("COA") on his Sixth Amendment claim.

In substance, Capozzi's Sixth Amendment claim alleged that he was

denied his Sixth Amendment right to counsel at various stages of

the criminal proceeding and that he was forced to represent himself

at trial.     The district court concluded that the Sixth Amendment

claim was time-barred.           We refused Capozzi's request for an

expanded    COA   on   the    Sixth    Amendment   claim,    concluding   that

reasonable jurists could not disagree on the question of whether

the Sixth Amendment claim was timely.          See Slack v. McDaniel, 529
U.S. 473, 484 (2000); Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). We now deny the motion for reconsideration, but we explain

briefly for the benefit of future litigants.

            Title 28 U.S.C. § 2255(f)(1) establishes a one-year

limitation period that begins running on the date on which the

judgment of conviction becomes final.               This court previously

concluded that, to the extent that the period of limitation in

subsection 2255(f)(1) applied to any of the claims in this case,

that limitation period expired no later than a date on or about

October 18, 2010. Capozzi filed his section 2255 motion long after

that date.     He amended that motion, however, to include a Brady


                                       -2-
claim,    see   Brady   v.   Maryland,   373 U.S. 83   (1963),   and   the

government apparently conceded that the Brady claim was timely

because the newly-discovered evidence on which the Brady claim was

based had not been discovered until shortly before Capozzi first

asserted the claim.      See 28 U.S.C. § 2255(f)(4).1

            If we determine the timeliness of each claim in Capozzi's

section 2255 motion separately, his Sixth Amendment claim is

clearly untimely because it was filed long after the limitation

period established by subsection 2255(f)(1) expired in October

2010, and no other part of 28 U.S.C. § 2255(f) applies to the Sixth

Amendment claim. Capozzi argues, however, that his Sixth Amendment

claim was timely because it was part of a section 2255 motion that

included at least one claim that was timely (that is, the Brady

claim).    In other words, Capozzi takes the position that, so long

as one claim in a section 2255 motion is timely, all claims

included in the motion are timely.         His position is based on the

holding in the now-overruled Eleventh Circuit decision of Walker v.

Crosby, 341 F.3d 1240 (11th Cir. 2003), overruled by Zack v.

Tucker, 704 F.3d 917 (11th Cir.) (en banc), cert. denied, 134 S.

Ct. 156 (2013).

            We now join all of the other circuits that have decided


     1
      The district court ultimately rejected the Brady claim on its
merits, but it granted a COA on the claim. It also granted a COA
on virtually identical claims lodged by several of Capozzi's co-
defendants. See United States v. DeCologero, No. 01-10373-RWZ,
2013 WL 3728409, at *10 (D. Mass. July 11, 2013).

                                    -3-
the question, and we hold that the period of limitation in 28

U.S.C. § 2255(f) should be applied on a claim-by-claim basis.   See

Zack, 704 F.3d at 926; Prendergast v. Clements, 699 F.3d 1182,

1186-88 (10th Cir. 2012); Mardesich v. Cate, 668 F.3d 1164, 1169-71

(9th Cir. 2012); Souliotes v. Evans, 622 F.3d 1173, 1179-80 (9th

Cir. 2010), vacated on other grds., 654 F.3d 902 (9th Cir. 2011);

Bachman v. Bagley, 487 F.3d 979, 982-84 (6th Cir. 2007); Fielder v.

Varner, 379 F.3d 113, 117-22 (3d Cir. 2004)); see also Mayle v.

Felix, 545 U.S. 644, 662 (2005); Pace v. DiGuglielmo, 544 U.S. 408,

416 n. 6 (2005).    Under this approach, Capozzi's Sixth Amendment

claim is clearly time-barred, and there is no arguable claim to the

contrary.

            The motion for reconsideration is denied.




                                 -4-